   
Exhibit 10.1
   
OMB Control No. 1506-0080
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE           OF           PAGES
1
3
2.    AMENDMENT/
   MODIFICATION NO.
       0007
3.  EFFECTIVE DATE
    See Block 16C
4.  REQUISITION/PURCHASE REQ. NO.
W-6-W2-03-TP-R03 021
5.  PROJECT NO. (If applicable)
6.   ISSUED BY CODE
Internal Revenue Service
6009 Oxon Hill Road, Suite 500
Oxon Hill, MD 20745
IRS0088
7.  ADMINISTERED BY (If other than Item 6)                           
See Item 6
CODE
8.   NAME AND ADDRESS OF CONTRACTOR (No. Street, county, State and ZIP Code)
 
OFFICIAL PAYMENTS CORPORATION  00051397
2333 SAN RAMON VALLEY BOULEVARD STE# 450
SAN RAMON, CA 945834456
 
OFFICIAL PAYMENTS CORPORATION
(x)
9A.  AMENDMENT OF SOLICITATION NO.
 

--------------------------------------------------------------------------------

x
9B.  DATED (SEE ITEM 11)
10A.  MODIFICATION OF CONTRACT/ORDER NO.
TIRNO-09-C-0019
 
10B.  DATED (SEE ITEM 13)
04/23/2009
CODE
FACILITY CODE
11.  THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o  The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers o  is extended,  o  is not extended.
 
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or amended, by one of the following methods:
 
(a) By completing Items 8 and 15, and returning _____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATA SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and data specified.
12.  ACCOUNTING AND APPROPRIATION DATA (if required)
None Net Increase: $0.00
13.  THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(x)

--------------------------------------------------------------------------------

A.THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
B.THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14. PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C.THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
X
D.OTHER Specify type of modification and authority)
Mutual Agreement Between the Parties.
E.      IMPORTANT:  Contractor o is not,  x  is required to sign this document
and return   1   copies to the issuing office.
14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
 
The purpose of this modification is as follows:
 
1.  The Government hereby exercise Option Year Two (2) in accordance with FAR
Clause 52.217-9, OPTION TO
     EXTEND THE TERM OF THE CONTRACT MAR 2000).  The period of performance is
from January 1, 2011 through December 31, 2011.
 
2.  The Revolution Card is hereby deleted from this contract as a payment 
(CONTINUED)
 
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A.  NAME AND TITLE OF SIGNER (Type or print)
Alex P. Hart, President & CEO
16A.  NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
DIANNE L GOOSBY 202-283-1207 / CONTRACT SPECIALIST
15B.  CONTRACTOR/OFFEROR
/s/ Alex P. Hart
       (Signature of person authorized to sign)
15C.  DATE SIGNED
12/30/2010
16B.  UNITED STATES OF AMERICA
  BY /s/ Dianne L. Goosby
         (Signature of Contracting Officer)
16C.  DATE SIGNED
12/9/2010
NSN 7540-01-152-8070
PREVIOUS EDITION UNUSABLE
30-105
Computer Generated
STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 
 
 

--------------------------------------------------------------------------------

 

TIRNO-09-C-00019 MOD# 0007


 
TIRNO-09-C-00019 MOD# 0007
 
SF30 Comments(Block 14) Continuation Sheet
option for Option Year Two(2).
3. All other terms and conditions remain unchanged.
 
 
Page - 2

--------------------------------------------------------------------------------

 
TIRNO-09-C-00019 MOD# 0007








 
C.1.5    CONTRACT REQUIREMENTS


 
The Contractor shall accept MasterCard and VISA Credit and Debit, American
Express, Discover, NYCE, PULSE, and STAR cards for making federal tax payments.
 
The Contractor shall accept by way of Web applications only, two new additional
payment options for payment of federal taxes. (1) Bill Me Later (BML) and (2)
American Express Membership Rewards. The Contractor shall introduce a new
federal only website URL: (Official Payments Federal Payments Website
(www.officialpavments.com/fed), in which all Web applicants will have access to,
for making federal tax payments. The Contractor shall introduce a new federal
only IVR: (Official Payments Federal Payments IVR (888-UPAY-TAX), in which all
applicants will have access to, for making federal tax payments.
 
Some transactions charge a convenience fee of 2.35% of the tax payment with a
$3.95 minimum fee, if you are making a credit card payment. Other transactions
charge a flat/fixed rate fee of $3.95 per transaction, if you are making a debit
card payment. The convenience fee charge is based on the method and card being
used.
 
The Contractor shall notify IVR applicants that the additional payment options
and website URL, are available to Web applicants only. The Contractor will also
inform the IVR applicants that the 2.35% convenience fee (with a $3.95 minimum)
and the flat/fixed rate fee of $3.95, as applicable, shall also be available to
IVR applicants.
 
The contractor shall provide a program for American Express eligible card
members who make a payment of $100,000.00 or more a reduced convenience fee of
2.10%. The transactions will be processed by an OPC Customer Service
representative via the customer service application that the IRS has approved.
This program will not require changes to any of the applications that would
require an audit or retest to implement the program.
 
The Contractor shall introduce the two new payment options, the new website URL,
and the new IVR that is listed above, on January 1, 2010 for the commencement of
the 2010 Filing Season.
 
The Contractor shall accept by way of Web applications only for Option Year Two
(January 1, 2011 through December 31, 2011), a new additional payment option for
payment of federal taxes: Accel Pinless Debit Card. The Contractor shall
introduce a new federal only website URL: (www.ChoicePav.com/MasterCard), in
which all Web applicants will have access to, for making federal tax payments.
 
Accel Pinless Debit Card transactions will have a flat/fixed rate fee of $3.95
per transaction. The federal only website URL: (www.ChoicePav.com/MasterCard)
will have a convenience fee of 1.9%.
 
The Contractor shall notify IVR applicants that the additional payment option
and website URL, are available to Web applicants only.
 
The Contractor shall introduce the new payment option and the new website URL
that are listed above, on January 1, 2011 for the commencement of the 2011
Filing Season.
 
 
 
Page - 3

--------------------------------------------------------------------------------

 